               Case 1:20-cv-06599-RA Document 15 Filed 12/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                               USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC#:
 BUILDING SERVICE 32BJ HEALTH FUND,                                        DATE FILED: 12/29/2020
 BUILDING SERVICE 32BJ LEGAL
 SERVICES FUND, and BUILDING SERVICE
 32BJ THOMAS SHORTMAN TRAINING,
 SCHOLARSHIP & SAFETY FUND,

                               Plaintiffs,                        No. 20-CV-6599 (RA)

                          v.                                             ORDER

 DISCOVERY SERVICES, INC., and
 DISCOVERY SERVICES ASSOCIATION,
 LLC a/k/a DISCOVERY SERVICES ASSOC.
 LLC,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On November 5, 2020, Plaintiff filed an affidavit of service stating that Defendant Discovery

Services Association, LLC was served on August 28, 2020. Discovery Services Association, LLC’s

answer was due on September 21, 2020. On November 17, 2020, Plaintiff filed an affidavit stating that

Defendant Discovery Services, Inc. was served on November 17, 2020. Neither Defendant has appeared,

answered, or otherwise responded to the Complaint. Both Defendants shall do so, or seek an extension, by

January 8, 2021. If Defendants fail to do so, and Plaintiff intends to move for default judgment, it shall do

so by January 22, 2021.

         Plaintiff shall serve a copy of this Order on Defendants by December 31, 2020 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      December 29, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
